As filed with the Securities and Exchange Commission on November 18, 2013 Registration No. 333-124003 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Post-Effective Amendment No. 2 to Form S-3 Registration No. 333-124003 UNDER THE SECURITIES ACT OF 1933 CAPLEASE, INC. (Exact Name of Registrant as Specified in its Charter) Maryland 52-2414533 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 1065 Avenue of the Americas New York, New York (Address of Principal Executive Offices) (Zip Code) Paul C. Hughes Vice President, General Counsel and Corporate Secretary CapLease, Inc. 1065 Avenue of the Americas New York, New York 10018 (212) 217-6300 (Name, Address, Including Zip Code, and Telephone Number, Including Area Code, of Agent For Service) Copy to: Steven M. Haas Hunton & Williams LLP Riverfront Plaza, East Tower 951 East Byrd Street Richmond, Virginia 23219 Telephone: (804) 788-7217 Facsimile: (804) 343-4864 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (Check one): Large accelerated filer ☐ Accelerated filer ☒ Non-accelerated filer (Do not check if a smaller reporting company) ☐ Smaller reporting company ☐ TERMINATION OF REGISTRATION This Post-Effective Amendment No. 2 relates to the following registration statement on Form S-3 (the “Registration Statement”) of CapLease, Inc. (the “Company”): ● Amended Registration Statement on Form S-3 (File No. 333-124003), filed on May 18, 2005, pertaining to shares of common stock, par value $0.01 per share, of the Company, shares of preferred stock, par value $0.01 per share, of the Company and senior or subordinated debt securities. On November 5, 2013, pursuant to the Agreement and Plan of Merger, dated as of May 28, 2013, by and among the Company, Caplease, LP, a Delaware limited partnership and the operating partnership of the Company (the “Company Operating Partnership”), CLF OP General Partner, LLC, a Delaware limited liability company, a direct wholly owned subsidiary of the Company and the sole general partner of the Company Operating Partnership, American Realty Capital Properties, Inc., a Maryland corporation (“Parent”), ARC Properties Operating Partnership, L.P., a Delaware limited partnership and the operating partnership of Parent, and Safari Acquisition, LLC, a Delaware limited liability company and wholly owned subsidiary of Parent (“Merger Sub”), the Company merged with and into Merger Sub (the “Merger”). As a result of the Merger, Merger Sub continued as the surviving entity, the separate existence of the Company ceased to exist and the Company has terminated all offerings of its securities pursuant to its existing registration statements, including the Registration Statement. In accordance with an undertaking contained in the Registration Statement to remove from registration, by means of a post-effective amendment, any of the securities that remain unsold at the termination of the offerings, the Company hereby removes from registration all securities of the Company registered but unissued under the Registration Statement. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1933, as amended, and Rule 478 thereunder, the registrant has duly caused this Post-Effective Amendment No. 2 to be signed on its behalf by the undersigned, thereunto duly authorized. SAFARI ACQUISITION, LLC (as successor to CapLease, Inc.) By: /s/Nicholas S. Schorsch Name: Nicholas S. Schorsch Title: Authorized Person Date: November 18, 2013
